U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 October 14, 2011 FILED VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Dear Sir or Madam: Pursuant to Rule145 under the Securities Act of 1933 (the “1933 Act”), the Trust hereby submits FormN-14 for the purpose of combining two series of the Trust into one series.Specifically, the Trust is proposing that the Brown Advisory Small Companies Fund, a series of the Trust, be reorganized into the Brown Advisory Small CapFundamental Value Fund, also a series of the Trust.Because the Reorganization is being contemplated in accordance with Rule17a-8 under the Investment Company Act of 1940, the Trust is not seeking the approval of shareholders to complete the Reorganization.Rather this FormN-14 will be mailed to shareholders in the form of an Information Statement/Prospectus.It is anticipated that this Registration Statement will become effective on November14, 2011, the 30th day after filing pursuant to Rule488 under the 1933Act. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine Richards, Esq. Secretary of the Trust Enclosures
